DICE, Judge.
This is an attempted appeal by appellant from an order of the Judge of the District Court of Dallam County, adjudging him in contempt of court.
In this state there is no right to an appeal from an order of contempt. The only remedy to review such an order is by Writ of Habeas Corpus, when the relator is in custody. 12 Tex. Jur. 2nd, sections 57 and 59, pages 535-536. Pegram vs. State, 72 Tex. Cr. R. 176, 161 S.W. 458 and Long vs. State, 82 Tex. Cr. R. 403, 199 S.W. 619.
*522The appeal is accordingly dismissed.
Opinion approved by the Court.